Citation Nr: 9932749	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  99-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for right hear 
hearing loss, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Michael K. Bonnell, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972, and from December 1973 to April 1987.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied an increased 
(compensable) evaluation for defective hearing, right ear.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

Initially, the Board notes that the veteran appears to have 
filed claims for service connection for an increased rating 
for residuals of a post-aricular cholesteatoma excision of 
the right ear, and entitlement to service connection for 
hearing loss and tinnitus in the left ear on a new and 
material basis.  It does not appear that these issues have 
been adjudicated or otherwise prepared for appellate review.  
Accordingly, as notices of disagreement with respect to these 
issues are not currently pending, there is no requirement for 
a formal remand, and the issues can therefore be referred 
back to the RO for appropriate action.  


REMAND

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  In a written communication submitted in April 
1999, the veteran specifically requested a hearing before a 
member of the Board at his RO.  Although subsequent 
communications from the veteran do not reference the request 
for a Travel Board hearing, these communications do not 
include a request to withdraw this hearing request.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran and 
his representative should be notified in 
writing of the date, time and place for 
the hearing, and a copy of the RO letter 
notifying the veteran and his 
representative in this regard should be 
associated with the claims file.  The 
veteran should also be advised of the 
availability of a Travel Board hearing in 
the form of a video conference hearing

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







